Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant’s election of group I and the species shown in FIG. 2 in the reply filed on 4/29/2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 3-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With respect to lines 12-13 of claim 1, it is unclear as to how the “liquid-impermeable wall section” relates to the “at least one wall forming at least a bottom of the container” recited on line 5 of the claim.
Concerning lines 6, 14-15, and line 16, it is unclear as to whether or not a plurality of first liquid permeable windows is being positively claimed since lines 6 and 16 recite “at least one liquid permeable window” whereas lines 14-15 recite “the first liquid-permeable windows”.
Regarding line 2 of claim 3, it is unclear as to how “a wall” relates to “at least one wall forming at least a bottom of the container” recited on line 5 of claim 1.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 3-8 are rejected under 35 U.S.C. 103 as being unpatentable over Mitchell et al (US 2010/0006508) in view of Denton et al (US 2002/0144942).
	With respect to claim 1, Mitchell et al disclose a liquid treatment device 1 (see FIG. 3) including a container section (e.g., the upper portion of housing 5 partially filled with media 8) defining a container capable of holding liquid to be treated, the container section including at least part of a body (e.g., the vertical cylindrical sidewall including the horizontal annular wall adjacent media 8), the body including at least one wall forming at least a bottom of the container (e.g., the lower annular wall adjacent media 8 and abutting the top end of media 14), at least one first liquid-permeable window through the wall forming the bottom of the container being provided (e.g., the cylindrical opening defined by the lower annular wall abutting the top end of media 14), a liquid treatment section (e.g., defined by media 14) including a cavity (e.g., containing media 2) surrounded by a cavity side wall (e.g., defined by media 14) forming at least one second liquid-permeable window for treating liquid passing through (e.g., defined by pores of media 14), the cavity side wall (defined by media 14) being in contact with a liquid-impermeable wall section (e.g., the lower annular wall abutting the upper end of media 14) along the circumference of the cavity side wall (defined by media 14) and around a liquid path 
	Regarding claim 3, Mitchell et al disclose the liquid impermeable wall section as adjoining a section of a wall forming the bottom of the container (see FIG. 3).
	Concerning claim 4, Mitchell et al disclose the liquid treatment section 14 as including an end wall 7 sealingly joined to the cavity side wall along the circumference of the cavity side wall 14 at an end of the cavity side wall 14 opposite the end joined to the liquid-impermeable wall section, at least a section of the end wall 7 inwards of where it is joined to the cavity side wall 14 as being liquid-impermeable (see FIG. 3). Mitchell et al fail to specify the end wall 7 as being sealingly joined to the cavity side wall 14 along the circumference of the cavity side wall. Denton et al disclose an analogous device (see FIG. 1) including a cavity side wall 14 that is sealingly joined to a liquid-impermeable wall section 18 along the circumference of the cavity side wall 
	As to claim 5, Mitchell et al disclose the at least one first liquid-impermeable window (e.g., the annular wall abutting the upper end of media 14) as defining at least part of a flow path between an interior of the container (the cylindrical wall containing media 8) and the cavity (e.g., containing media 2, see FIG. 3).
Regarding claim 6, Mitchell et al disclose the cavity side wall 14 as including at least one layer of pleated sheet material, functioning as at least one of the at least one second liquid-permeable window (see paragraph 32).
As to claim 7, Mitchell et al discloses the layer of sheet material as being formed of glass fibers of which is considered a textile (see paragraph 30).
Concerning claim 8, Mitchell et al discloses the layer of sheet material as being a sheet of functionalized textile (e.g., a glass textile functionalized with nano alumina fibers, see paragraph 30).

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Minton-Edison et al (US 2012/0267314), San (US 2009/0321341), Greutert et al (US 4,287,066), and Acker (US 788,231) disclose filter devices.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW O SAVAGE whose telephone number is (571)272-1146.  The examiner can normally be reached on 7-4 EST Monday-Friday.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Heidi Kelly can be reached on 571-270-1831.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MATTHEW O SAVAGE/Primary Examiner, Art Unit 1773